United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3729
                                   ___________

United States of America,               *
                                        *
      Plaintiff/Appellee,               *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Lisa Joy Wesley Silvaletti,             *
                                        *
      Defendant/Appellant.              *      [UNPUBLISHED]
                                   ___________

                              Submitted: May 17, 2007
                                 Filed: March 4, 2008
                                  ___________

Before WOLLMAN, BRIGHT, and JOHN R. GIBSON, Circuit Judges.
                          ___________

PER CURIAM.

       Lisa Joy Wesley Silvaletti appeals the district court’s1 revocation of her
supervised release and imposition of a one year sentence. We dismiss the appeal as
moot because she was released from federal custody on October 16, 2007, after she
fully served her term of imprisonment in this case. See Spencer v. Kemna, 523 U.S.
1, 14-18 (1998) (declaring moot challenge to allegedly erroneous parole revocation




      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
because defendant had already served entire sentence). Accordingly, we dismiss the
appeal as moot.

                      ______________________________




                                       -2-